UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE Unleveraged Series: 22-2897229 Leveraged Series: 22-3722683 Commodity L/S Unleveraged Series: 20-8806944 Commodity L/N Unleveraged Series: 27-1198002 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 405 South State Street, Newtown, PA (Address of principal executive offices) (Zip Code) (267) 759-3500 (Registrant's telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,”“large accelerated filer,” and “smaller reporting company” “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes o No x 2 MLM Index™ Fund Index to FORM 10-Q June 30, 2011 PART I – FINANCIAL INFORMATION Page Number Item 1 CondensedFinancial Statements:MLM IndexTM Unleveraged Series 4-10 MLM IndexTM Leveraged Series 11-17 MLM Commodity L/N Index Unleveraged Series 18-24 MLM Commodity L/S Index Unleveraged Series 25-31 Total Trust 32-38 Notes to Unaudited Condensed Financial Statements 39-49 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 51-56 Item 3 Quantitative and Qualitative Disclosures of Market Risk 56-58 Item 4 Controls and Procedures 58-59 PART II – OTHER INFORMATION Item 1 Legal Proceedings 59 Item 1A Risk Factors 59 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3 Defaults Upon Senior Securities 59 Item 4 Removed and Reserved 59 Item 5 Other Information 59 Item 6 Exhibits 60 3 Index Item 1. Financial Statements. MLM INDEX™ FUND CONDENSED STATEMENTS OF FINANCIAL CONDITION MLM IndexTM Unleveraged Series As of June 30, 2011 (Unaudited) and December 31, 2010 ASSETS June 30, December 31, Cash and cash equivalents $ $ Due from broker Net unrealized gain on open futures contracts, at fair value Interest receivable 17 - Other assets - Total assets $ $ LIABILITIES AND INVESTORS’ INTEREST Liabilities Redemptions payable $ $ Brokerage commissions payable Management fee payable Subscriptions received in advance Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Unaudited Condensed Financial Statements. 4 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Unleveraged Series June 30, 2011 (Unaudited) Description Number of contracts Unrealized gain (loss) Percentage of investors’ interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Commodity ) ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 5 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Unleveraged Series December 31, 2010 Number of Unrealized Percentage of Description contracts (loss) interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Financial ) ) ) Commodity ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 6 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENTS OF OPERATIONS MLM IndexTM Unleveraged Series For the three and six months ended June 30, 2011 and 2010 (Unaudited) For the three months ended June 30, For the three months ended June 30, For the six months ended June 30, For the six months ended June 30, Investment income Interest $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) Net change in unrealized appreciation and depreciation on investments ) ) ) Net realized and unrealized gain on investments ) Net income (loss) $ $ ) $ ) $ ) See Notes to Unaudited Condensed Financial Statements. 7 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Unleveraged Series For the six months ended June 30, 2011 (Unaudited) Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Investors’ interest at December 31, 2010 $ Subscriptions - - Redemptions ) ) - ) ) Transfers ) - ) ) Net income (loss) ) ) (3 ) ) Investors’ interest at June 30, 2011 $ Shares at December 31, 2010 11 Subscriptions - - Redemptions ) ) - ) Transfers ) - ) Shares at June 30, 2011 11 Net asset value per share: June 30, 2011 $ See Notes to Unaudited Condensed Financial Statements. 8 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Unleveraged Series For the six months ended June 30, 2010 (Unaudited) Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Investors’ interest at December 31, 2009 $ Subscriptions - - Redemptions ) ) - ) ) Transfers - Net (loss) ) ) (7
